DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input unit, operation unit, display unit, operation controller, display controller, driving controller, communication portion, target device, voice recognition portion, first opening and closing portion, first power supply portion, second power supply portion, operation performing portion, conversion portion, display performing portion, supply portion, second opening and closing portion, third opening and closing portion, and driving performing portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Objections
Claim 12 is objected to because of the following informalities:  “control of display controller” should be “control the display controller”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is unclear from the disclosure which claim elements are physical structural components (e.g. circuit boards) and which may be merely programmed logic (software) .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The preamble of claim 1 recites, “A device for controlling a laundry treating apparatus, including . . . .”  It is unclear if the included elements (input unit, operation unit, and display unit) are included in the device or the laundry treating apparatus.  The comma suggests the elements are part of the device, but it is understood from the disclosure that they are part of the laundry treating apparatus.
Claim 1 states that the driving controller is driven from power from the operation controller but that it also controls a power supply to the operation controller.  As depicted in fig. 5, it is understood that the driving controller only controls power to the input unit and the display controller.  It cannot be understood how the driving controller controls a power supply to the operation controller from which it receives its power.
Claims 2 and 5-19 recite various elements as a “portion,” and it cannot be understood what is meant by “portion.”  The disclosure does not provide a definition for the term, there is not a special meaning of the term in the art, and a general definition of the term is insufficient to provide the necessary clarity to convey the meaning of the claim elements.  It is unclear if the elements are structural or functional in nature.
Claim 8 recites the limitation "the power".  There is insufficient antecedent basis for this limitation in the claim.  It is interpreted to mean “power.”

Claim 8 recites the limitation "the power supply source".  There is insufficient antecedent basis for this limitation in the claim.  It is interpreted to mean “the external source.”
Claim 20 recites the limitations “an input unit,” “an operation unit,” and “a display unit.”  There is insufficient antecedent basis for these limitations in the claim because it is unclear if they refer to the input unit, operation unit, and display unit recited in claim 1, from which claim 20 depends.
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20140075215 by Kim et al.
As to claim 1, Kim discloses a device (control unit) for controlling a laundry treating apparatus including an input unit (e.g. control buttons, touchscreen, para. 44), and operation unit (e.g. motor, pump), and a display unit (e.g. touchscreen) (see figs. 1-3), the device comprising an operation controller (PCB 281 including main MICOM 221, para. 47) to receive power and communicates with the operation unit (para. 47); a 
As to claim 2, Kim discloses that the input unit comprises a communication portion (communication portions of display PCB 285; control panel IC 191 and power IC 193) to communicate with a target device (touchscreen MICOM 213, input buttons, fig. 5) to receive a control signal input (fig. 5).
As to claim 3, Kim discloses that the input unit receives power from the driving controller PCB 283 (para. 48, control panel IC 191 is on driving controller PCB 283 and thus receives power therefrom) and transfers an input signal to the driving controller PCB 283 (para. 49).
As to claim 4, Kim discloses that the input unit stops power transfer when the apparatus is turned off (user press of the power key to turn off the apparatus, i.e. “power key not applied”; power transfer starts upon a user press of the power key to 
As to claim 5, Kim discloses that the operation controller comprises a first opening and closing portion (main relay 253, fig. 6, para. 52) to connect the external power source to a first power supply portion (main SMPS 233, fig. 6, para. 52) that converts the external power into a first power (para. 52, SMPS converts the power to DC); a second power supply portion (sub-SMPS 231, fig. 6, para. 52) that converts the external power into a second power (para. 52, SMPS converts the power to DC); and an operation performing portion (e.g. logic circuitry of PCB 281) driven by the first power to control the operation controller (PCB 281 including main MICOM 221, fig. 6, para. 47).
As to claim 6, Kim discloses that the first opening and closing portion (main relay 253, fig. 6, para. 52) is controlled by the driving controller (PCB 283 including standby power MICOM 211, para. 48) to connect the external power source to the first power supply portion (fig. 6, para. 52).
As to claim 7, Kim discloses that the first opening and closing portion (main relay 253, fig. 6, para. 52) disconnects the external power source from the first power supply portion (main SMPS 233, fig. 6, para. 52) when the apparatus is turned off and in a standby state (para. 52) and connects the external power source to the first power supply portion when the apparatus is turned on (para. 52).
As to claim 8, Kim discloses that the first power supply portion (main SMPS 233, fig. 6, para. 52) receives power supplied from the external source when the external 
As to claim 9, Kim discloses that the second power supply portion (sub-SMPS 231, fig. 6, para. 52) receives power from the external source at all times (fig. 6), converts the power into the second power (para. 52, SMPS converts the power to DC), and transfers the second power to the display unit (e.g. touchscreen) and the driving controller (PCB 283 including standby power MICOM 211, para. 48) (fig. 6).
As to claim 10, Kim discloses that the operation performing portion (e.g. logic circuitry of PCB 281) communicates with the driving controller (PCB 283 including standby power MICOM 211, para. 48) to control the operation controller (PCB 281 including main MICOM 221, para. 47) according to a result of the communication (para. 49).
As to claim 11, Kim discloses that the operation performing portion (e.g. logic circuitry of PCB 281) receives the signal from the driving controller (PCB 283 including standby power MICOM 211, para. 48) to control the operation controller (PCB 281 including main MICOM 221, para. 47) according to the signal (para. 49).
As to claim 12, Kim discloses that the display controller (PCB 285 including display MICOM 213) comprises a conversion portion (power IC 193, fig. 6, para. 48) to receive power from the driving controller (para. 46, standby power MICOM 211 on driving controller PCB 283 controls power and operation of the other components, para. 
As to claim 13, Kim discloses that the conversion portion (power IC 193, fig. 6, para. 48) receives the power from the driving controller (para. 46, standby power MICOM 211 on driving controller PCB 283 controls power and operation of the other components, para. 46) when the apparatus is turned on (para. 59), converts the power into the driving power (para. 48), and supplies the driving power to the display performing portion (MICOM 213, fig. 6) (para. 59).
As to claim 14, Kim discloses that the display performing portion (MICOM 213, fig. 6) communicates with the input unit (e.g. touchscreen, para. 44) and the driving controller (PCB 283 including standby power MICOM 211, para. 48) to control the operation controller (PCB 281 including main MICOM 221, para. 47) according to a result of the communication (para. 44).
As to claim 15, Kim discloses that the driving controller (PCB 283 including standby power MICOM 211, para. 48) comprises a supply portion (control panel IC 191, fig. 6, para. 48) to receive power from the operation controller PCB 281 (power supplied from sub-SMPS 231 on operation controller PCB 281, para. 52, to control IC 191, fig. 6, on driving controller PCB 283, para. 48) and convert the power into driving power of the driving controller (via control panel IC 191); a second opening and closing portion (control signal) to connect the operation controller (PCB 281 including main MICOM 221 and SMPS 231, paras. 47 and 52) to the display controller (PCB 285 including display 
As to claim 16, Kim discloses that the supply portion (control panel IC 191, fig. 6, para. 48) receives power from the driving controller (PCB 283 including standby power MICOM 211, para. 48) at all times (para. 54, control panel IC 191 receives power in an on state and standby state), converts the received power into the driving power (via control panel IC 191), and supplies the driving power to the driving performing portion (e.g. control signal logic of control panel IC 191).
As to claim 17, Kim discloses that the driving performing portion (e.g. control signal logic of control panel IC 191) controls the second opening and closing portion and the third opening and closing portion according to a driving state of the apparatus (fig. 6, control signal logic of control panel IC 191 controls the control signals, fig. 6).
As to claim 18, Kim discloses that the second opening and closing portion (control signal) disconnects the operation controller PCB 281 from the display controller (PCB 285 including display MICOM 213) when the apparatus is turned off and in a standby state, and connects the operation controller PCB 281 to the display controller 
As to claim 19, Kim discloses that the third opening and closing portion (control signal) disconnects the supply portion (control panel IC 191, fig. 6, para. 48) from the input unit (e.g. control buttons, touchscreen, para. 44) when the apparatus is turned off and in the standby state, and connects the supply portion to the input unit when the apparatus is turned on (para. 57, power is not supplied to the display MICOM 213 in the standby state).
As to claim 20, Kim discloses a laundry treating apparatus comprising an input unit (e.g. control buttons, touchscreen, para. 44), and operation unit (e.g. motor, pump), and a display unit (e.g. touchscreen) (see figs. 1-3); and a controller that is the device of claim 1 (fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711